DETAILED ACTION
Response to Amendment
The Amendment filed on August 25, 2022 has been entered. Claims 1-4, 6-9, and 11-13 remain pending in the application. Applicant’s amendments to the Claims have overcome most but not all of the objections previously set forth in the Non-Final Office Action mailed on April 25, 2022 (the objections which have not been overcome have been reproduced below). Applicant’s amendments to the Claims have overcome each and every 112(b) rejection previously set forth in the Non-Final Office Action mailed on April 25, 2022. Applicant’s arguments with respect to the prior art rejections of claims 1-4, 6-9, and 11-13 have been fully considered but they are not persuasive.

Claim Objections
Claims 11-13 are objected to because of the following informalities:
“continuous sheet of plastic” in line 3 should read “continuous plastic sheet”.
“windows; said” in line 5 should read “one or more windows; and wherein said”.
“continuous sheet of plastic material” in line 6 should read “continuous plastic sheet”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meseguer (ES 2204271 A1).
Regarding claim 1, Meseguer discloses a lightweight continuous band (1 in Figure 4) for the manufacture of bags (shown at the top of Figure 6) (“ABSTRACT” section of Machine Translation of ES 2204271 A1), of the type intended to be closed over itself by means of the bonding of its longitudinal edges (“longitudinal edges” described in lines 2-4 of “OBJECT OF THE INVENTION” section of Machine Translation of ES 2204271 A1) by thermo-welding (“longitudinal heat sealing” described in line 2 of “OBJECT OF THE INVENTION” section of Machine Translation of ES 2204271 A1) to form a continuous tube (“continuous tube” described in line 3 of “OBJECT OF THE INVENTION” section of Machine Translation of ES 2204271 A1) which is divisible into a plurality of sectors corresponding to respective bags, wherein the band (1) comprises a continuous plastic sheet (1) of the same width as that of the aforementioned band (“OBJECT OF THE INVENTION” and “ABSTRACT” sections of Machine Translation of ES 2204271 A1, and lines 16-24 of “PREFERRED EMBODIMENT OF THE INVENTION” section of Machine Translation of ES 2204271 A1); wherein said band (1) features at each of the aforementioned sectors one or more windows (2 in Figure 4) of like sizes (apparent from Figure 4, lines 16-17 of “PREFERRED EMBODIMENT OF THE INVENTION” section of Machine Translation of ES 2204271 A1); wherein at least one of the one or more windows (2) is closed by means of a fragment (4 in Figure 4) of plastic material (“ABSTRACT” section of Machine Translation of ES 2204271 A1) of a shape and dimensions suited to said at least one of the one or more windows (2) (apparent from Figure 4), and whose edges are fixed to the periphery of the same by thermo-welding (“heat sealing” described in line 21 of “PREFERRED EMBODIMENT OF THE INVENTION” section and lines 6-7 of “DESCRIPTION OF THE INVENTION” section of Machine Translation of ES 2204271 A1) (lines 16-22 of “PREFERRED EMBODIMENT OF THE INVENTION” section and lines 6-7 of “DESCRIPTION OF THE INVENTION” section of Machine Translation of ES 2204271 A1); wherein the fragment (4) of plastic material is a continuous strip (because fragment 4 is continuous along its own length, as is apparent from Figure 4) with a width smaller than that of the continuous plastic sheet (1) (apparent from Figure 4); and wherein said fragment (4) of plastic material features a plurality of holes (the holes in 4 shown in Figure 4) (apparent from Figure 4), which are distributed throughout the surface of said fragment (4) (apparent from Figure 4).
In accordance to MPEP 2113, the method of forming a product is not germane to the issue of patentability of the product itself. Therefore, the limitation “stamped” does not distinguish the holes of the fragment of claim 1 from the holes of the fragment (4) of Meseguer. Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e. the holes of the fragment, does not depend on its method of production, i.e. stamping. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Regarding claim 2, Meseguer discloses that each of the sectors of the continuous plastic sheet (1) features a plurality of perforations (7 in Figure 4) of like sizes (apparent from Figure 4, lines 18-19 of “PREFERRED EMBODIMENT OF THE INVENTION” section of Machine Translation of ES 2204271 A1).
Regarding claim 3, Meseguer discloses that the one or more windows (2) are centered in each of the sectors (apparent from Figure 4).
Regarding claim 4, Meseguer discloses that the one or more windows (2) are disposed symmetrically with regard to the longitudinal axis (longitudinal axis of 1, which passes through the centers of the windows 2 shown in Figure 4) of the continuous plastic sheet (1) (apparent from Figure 4).
Regarding claim 7, Meseguer discloses that the one or more windows (2) are centred in each of the sectors (apparent from Figure 4).
Regarding claim 8, Meseguer discloses that the one or more windows (2) are disposed symmetrically with regard to the longitudinal axis (longitudinal axis of 1, which passes through the centers of the windows 2 shown in Figure 4) of the continuous plastic sheet (1) (apparent from Figure 4).
Regarding claim 9, Meseguer discloses that the one or more windows (2) are disposed symmetrically with regard to the longitudinal axis (longitudinal axis of 1, which passes through the centers of the windows 2 shown in Figure 4) of the continuous plastic sheet (1) (apparent from Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Meseguer in view of Meseguer (EP 2910487 A1), hereinafter Meseguer2.
Regarding claims 6 and 11-13, Meseguer discloses all the limitations of the claim as stated above except: in correspondence with each of the sectors of the continuous plastic sheet foreseen for the obtaining of a bag, reinforcements of plastic material are disposed at the areas foreseen for handles of the bag, the thermo-welds and at the edges of the one or more windows; and wherein said reinforcements are attached to the side of the continuous plastic sheet intended to be the internal part of the bags by means of thermo-welding.
Meseguer2 teaches that it was known to provide, in correspondence with each sector (“each one of the sectors” described in Paragraph 0007) of a continuous plastic sheet (the “continuous sheet” described in Paragraphs 0007 and 0019, which is 1 in Figure 1) foreseen for the obtaining of a bag (the “bag” described in Paragraphs 0007 and 0019, which is 9 on the left side of Figure 4), reinforcements (the “polythene reinforcements” described in Paragraphs 0007 and 0019, which are 3 in Figures 1-3) of plastic material (“polythene”) that are disposed at the areas foreseen for handles (the “handles” described in Paragraphs 0007 and 0019, which are 8 in Figures 2-4) of the bag, thermo-welds (the “heat seals” described in Paragraph 0007) and at edges (the “periphery of the windows” described in Paragraphs 0007 and 0019) of one or more windows (4 in Figure 2), and wherein said reinforcements (3) are attached to the side of the continuous plastic sheet (1) intended to be the internal part of bags (9) (apparent when Figures 1-4 are viewed in relation to one another, Paragraphs 0018-0020) by means of thermo-welding (the “heat-sealing” described in the last sentence of Paragraphs 0007 and in Paragraph 0019) (Paragraph 0007 lines 13-23, Paragraph 0019), in order to increase the mechanical strength of the handles (8), the thermo-welds (the “heat seals” described in Paragraph 0007), and the edges (the “periphery of the windows” described in Paragraphs 0007 and 0019) of the one or more windows (4) and increase the bag’s mechanical resistance in the areas of the handles, the thermo-welds, the edges of the onre or more windows (Abstract, Paragraph 0019).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Meseguer to incorporate the teachings of Meseguer2 by providing, in correspondence with each of the sectors of the continuous plastic sheet (1 of Meseguer) foreseen for the obtaining of a bag (shown at the top of Figure 6 of Meseguer), reinforcements of plastic material that are disposed at the areas foreseen for handles (10 in Figure 6 of Meseguer) of the bag, the thermo-welds (9 in Figure 6 of Meseguer, or the heat seals obtained from the “heat sealing” of Meseguer) and at the edges (the edges of windows 2 shown in Figure 4 of Meseguer) of the one or more windows (2 of Meseguer), said reinforcements being attached to the side of the continuous plastic sheet intended to be the internal part of the bags by means of thermo-welding, because doing so would increase the mechanical strength of the handles, the thermo-welds, and the edges of the one or more windows and increase the bag’s mechanical resistance in the areas of the handles, the thermo-welds, the edges of the one or more windows.

Response to Arguments
Applicant's arguments with respect to the prior art rejections of claims 1-4, 6-9, and 11-13 have been fully considered but they are not persuasive.
In response to Applicant’s argument that:
“Meseguer does not disclose or suggest that “the fragment of plastic material is a continuous strip with a width smaller than that of the continuous plastic sheet; and wherein said fragment of plastic material features a plurality of stamped holes of like size, which are evenly distributed throughout the surface of said fragment.”
…
With regard to the rejection of Claims 6 and 11-14 under 35 U.S.C. 103 as being unpatentable over Meseguer in view of Meseguer (EP 2910487 A1), hereinafter Meseguer2. Meseguer2 discloses in paragraph [0018] that “[t]he windows are closed off by suitable fragments of formal dimensionally correct mesh.” Accordingly, for this reason and for the reasons set forth above, it is respectfully submitted that a prima facie case of obviousness is not made for the claims, as amended.”,

the examiner firstly asserts that Meseguer was relied upon for teaching the “fragment of plastic material” of claim 1, not Meseguer2. Secondly, the examiner asserts that the phrase “continuous strip” in claim 1 is a very broad phrase which can be interpreted as meaning “a strip that is continuous along its own length”. Thirdly, the examiner asserts that Meseguer does teach that the fragment of plastic material 4 is a continuous strip because fragment 4 is continuous along its own length, as is apparent from Figure 4 of Meseguer, and can thus be interpreted as being a “continuous strip”. Lastly, the examiner asserts that it is apparent from Figure 4 of Meseguer that the width of the continuous strip 4 is smaller than that of the continuous plastic sheet 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office                                                                                                                                                                                                      action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  





/TANZIM IMAM/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731